                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 UNITED STATES OF AMERICA,           )
                                     )               Case No. 1:18-cv-00102-LCB-JEP
         Plaintiff,                  )
                                     )
         v.                          )
                                     )
 MARK A. LOVELY,                     )
                                     )
         Defendant.                  )
 ____________________________________)

                 MEMORANDUM OF LAW IN SUPPORT OF
          THE UNITED STATES' MOTION FOR SUMMARY JUDGMENT

   I.       Nature of the Matter

        The United States seeks to collect the unpaid federal income taxes and civil

penalties assessed against the defendant Mark A. Lovely. A delegate of the Secretary of

the Treasury assessed federal income taxes against Mr. Lovely for the 2000, 2003

through 2006, 2010 through 2012 and 2014 tax years, and civil penalties under 26 U.S.C.

§ 6702(a) for frivolous tax submissions for the 1999, 2000, 2003 through 2006, 2010

through 2013, 2015 and 2016 tax years.

        Mr. Lovely has failed to pay his liabilities in full. As a result, as of September 17,

2018, Mr. Lovely is indebted to the United States in the amount of $94, 317 for the

federal income tax assessments and $84,427 for the civil penalty assessments plus

statutory interest and penalties that have accrued since that date and will continue to

accrue until paid in full.




        Case 1:18-cv-00102-LCB-JEP Document 25 Filed 12/17/18 Page 1 of 13
         Mr. Lovely asserts a counter-claim for a refund of all taxes his employer withheld

from his salary from 1999 to the present. In support of his claim, Mr. Lovely asserts that

he has “exercised no government granted privileges nor been involved in any federally

taxable activities” that would require him to pay federal income tax. He also asserts that

there is no congressional authority creating the Internal Revenue Service and without

such authority, the United States cannot collect his unpaid federal income tax liabilities.

Courts have repeatedly rejected these arguments as frivolous. Furthermore, Mr. Lovely

fails to state a claim for a tax refund because he fails to assert that he has complied with

the requirements for a claim for refund set forth in 26 U.S.C. §§ 6511 and 7422.

         There is no genuine dispute of material fact and the United States is entitled to

judgment as a matter of law. Accordingly, the Court should grant the United States’

motion for summary judgment.

   II.      Statement of Undisputed Facts

            a. Civil Penalty Assessment under 26 U.S.C. § 6702(a)

         Mr. Lovely is a tax defier who claims that he did not earn income during 1999,

2000, 2003 through 2006, 2010 through 2013, 2015 and 2016 tax years. (Dkt. No. 4,

Answer, page 5 “Defendant has exercised no government granted privileges nor been

involved in any federally taxable activities for which the indirect, uniform, excise tax

would be due; pg. 6 “Defendant is a nontaxpayer…”). Mr. Lovely filed income tax

returns for these years that reported zero income but claimed tax withholdings and a

standard deduction. (Declaration of Anita Bond “Bond Declaration” ¶ 6). Internal



                                               2



      Case 1:18-cv-00102-LCB-JEP Document 25 Filed 12/17/18 Page 2 of 13
Revenue Service (“IRS”) records show that Mr. Lovely was a W-2 wage earner during

these years and earned income as follows:

    Tax
                                Payor                             Income
    Year
    1999                                                 $40,522 (wages)
            Trinidad International Maintenance Corp.     $46,041 (wages)
    2000
            2 stock sales                                $ 3,648 (capital gains)
            Trinidad International Maintenance Corp.     $33,637 (wages)
    2003
            Unemployment Compensation                    $ 3,264 (unemployment)
            Trinidad International Maintenance Corp.     $40,654 (wages)
    2004
            Interest Income                              $ 21
            Trinidad International Maintenance Corp.     $10,215 (wages)
    2005
            Tradewinds Airline Inc.                      $19,285 (wages)
            Tradewinds Airline Inc.                      $31,997 (wages)
            Pace Airlines Inc.                           $ 350 (wages)
    2006
            USA Carriers Inc.                            $ 9,053 (wages)
            Prudential Retirement                        $10,135 (IRA distribution)
            Mayberry HR Outsourcing Inc.                 $ 512 (wages)
    2010
            Triad International Maint. Corporation       $ 49,246 (wages)
            Employment Security commission of NC         $ 318 (1099-G)
    2011
            Triad International Maint. Corporation       $48,186 (wages)
            Sky Lease I, Inc.                            $ 11,153 (wages)
    2012
            Triad International Maint. Corporation       $18,070 (wages)
    2013    Sky Lease I, Inc.                            $50,884 (wages)
            Sky Lease I, Inc.                            $36,272 (wages)
    2015
            Swift Air, LLC.                              $14,686 (wages)
            Swift Air, LLC.                              $22,411 (wages)
    2016
            Unemployment Compensation                    $ 9,120
 (Bond Declaration ¶ 7).




                                            3



     Case 1:18-cv-00102-LCB-JEP Document 25 Filed 12/17/18 Page 3 of 13
       Based on this income information, the IRS determined that the tax returns Mr.

Lovely filed, reporting zero income, were frivolous. (Bond Declaration ¶ 8). Accordingly,

a delegate of the Secretary of the Treasury assessed civil penalties against him under 26

U.S.C. § 6702(a) for frivolous tax submissions as follows:

                                                              Date of           Amount of
         Penalty Type              Tax Period Ending
                                                             Assessment         Assessment
  Frivolous Tax Submissions                                  05/23/2011           $5,000
                                       12/31/1999
           §6702A                                            12/12/2011           $5,000
  Frivolous Tax Submissions
                                       12/31/2000             06/20/2011           $5,000
           §6702A
  Frivolous Tax Submissions
                                       12/31/2003             06/20/2011           $5,000
           §6702A
  Frivolous Tax Submissions
                                       12/31/2004             06/20/2011           $5,000
           §6702A
  Frivolous Tax Submissions
                                       12/31/2005             07/22/2013          $10,000
           §6702A
  Frivolous Tax Submissions
                                       12/31/2006             06/20/2011           $5,000
           §6702A
  Frivolous Tax Submissions
                                       12/31/2010             03/24/2014           $5,000
           §6702A
  Frivolous Tax Submissions
                                       12/31/2011             08/11/2014           $5,000
           §6702A
  Frivolous Tax Submissions                                                        $5,000
                                       12/31/2012             10/20/2014
           §6702A
  Frivolous Tax Submissions
                                       12/31/2013             07/07/2014           $5,000
           §6702A
  Frivolous Tax Submissions
                                       12/31/2015             01/02/2017           $5,000
           §6702A
  Frivolous Tax Submissions
                                       12/31/2016             07/24/2017           $5,000
           §6702A
(Bond Declaration ¶ 9).

       Statutory interest has been assessed against Mark A. Lovely on the unpaid balance

of his civil penalty liability under 26 U.S.C. § 6601(a) and (b), at a rate set forth in 26

U.S.C. § 6621(a). (Bond Declaration ¶ 10). As of September 17, 2018, Mark A. Lovely is

indebted to the United States with respect to the civil penalty assessments made against
                                               4



      Case 1:18-cv-00102-LCB-JEP Document 25 Filed 12/17/18 Page 4 of 13
him for the1999, 2000, 2003 through 2006, 2010 through 2013, 2015 and 2016 tax years,

as set forth below:

                                                                   Outstanding
         Penalty       Tax Period
                                        Date of Assessment            balance
          Type          Ending
                                                                 (as of 9/17/2018)
         §6702A       12/31/1999               05/23/2011             $12,750
         §6702A       12/31/2000               06/20/2011             $6,416
         §6702A       12/31/2003               06/20/2011             $6,416
         §6702A       12/31/2004               06/20/2011             $6,416
         §6702A       12/31/2005               07/22/2013             $12,027
         §6702A       12/31/2006               06/20/2011             $6,416
         §6702A       12/31/2010               03/24/2014             $5,890
         §6702A       12/31/2011               08/11/2014             $5,823
         §6702A       12/31/2012               10/20/2014             $5,790
         §6702A       12/31/2013               07/07/2014             $5,839
         §6702A       12/31/2015               01/02/2017             $5,378
         §6702A       12/31/2016               07/24/2017             $5,266
                             Total                                    $84,427
   (Bond Declaration ¶ 11).

       The IRS sent Mr. Lovely notice and demand for payment of his unpaid civil

penalties. (Bond Declaration ¶ 19). However, Mr. Lovely has failed or refused to pay his

outstanding balance. (Bond Declaration ¶ 20).




                                           5



      Case 1:18-cv-00102-LCB-JEP Document 25 Filed 12/17/18 Page 5 of 13
          b. Federal Income Tax Assessments

       A delegate of the Secretary of the Treasury made federal income tax assessments

against Mr. Lovely for the 2000, 2003 through 2006, 2010 through 2012 and 2014 tax

years as follows:

                                                    Date of                Amount of
      Tax Type        Tax Period Ending
                                                   Assessment              Assessment
       Income              12/31/2000              03/03/2008                $8,967
       Income              12/31/2003              02/25/2008                $4,091
       Income              12/31/2004              03/03/2008                $4,919
       Income              12/31/2005              02/25/2008                $2,834
       Income              12/31/2006              02/25/2008                $8,340
       Income              12/31/2010              03/10/2014                $3,807
       Income              12/31/2011              03/09/2015                $5,881
       Income              12/31/2012              09/28/2015                $1,693
       Income              12/31/2014              06/01/2015                $7,963
(Bond Declaration ¶ 12).

The federal income tax assessments made against Mark A. Lovely are based on the

income information reported to the IRS by third parties and the 2014 income tax return

he filed. (Bond Declaration ¶ 13).

       Statutory interest and penalties have accrued on the federal income tax liabilities

under 26 U.S.C. § 6601(a) and (b) from the date his tax liabilities became due, at a rate

set forth in 26 U.S.C. § 6621(a). (Bond Declaration ¶ 14). Statutory penalties have

accrued on the income tax liabilities for: (a) his failure to pre-pay his taxes under 26

U.S.C. § 6654 for the 2000, 2003 through 2006 tax years; (b) his failure to timely file

returns and pay the taxes due 26 U.S.C. § 6651 for the 2000, 2003 through 2006, 2011,

2012 and 2014 tax years; and (c) understating his income for the 2011 and 2012 tax

years. (Bond Declaration ¶¶ 15-17).

                                              6



      Case 1:18-cv-00102-LCB-JEP Document 25 Filed 12/17/18 Page 6 of 13
       Mark A. Lovely is liable for the income tax interest and penalties for the 2000,

2003 through 2006, 2010 through 2012 and 2014 tax years, as of September 17, 2018, as

follows:

                       Date of                                 Outstanding balance
           Tax year                     Tax Assessment
                     Assessment                                 (as of 9/17/2018)
         2000        03/03/2008              $8,967                  $16,020
         2003        02/25/2008              $4,091                  $11,347
         2004        03/03/2008              $4,919                  $13,031
         2005        02/25/2008              $2,834                  $7,115
         2006        02/25/2008              $8,340                  $14,731
         2010        03/10/2014              $3,807                  $5,880
         2011        03/09/2015              $5,881                  $14,490
         2012        09/28/2015              $1,693                  $6,773
         2014        12/31/2014              $7,963                  $4,930
                            Total                                    $94,317
      (Bond Declaration ¶ 18).

   The IRS sent Mark A. Lovely notice and demand for payment of the federal income

taxes assessed against him. (Bond Declaration ¶ 19). Despite notice and demand for

payment, Mark A. Lovely has failed to pay his federal income tax liabilities in full. (Bond

Declaration ¶ 20).

   III.     Questions Presented
            a. Is the United States entitled to judgment against Mark A. Lovely for the
               civil penalties assessed against him under 26 U.S.C. § 6702(a) for filing
               frivolous tax submissions for the 1999, 2000, 2003 through 2006, 2010
               through 2013, 2015 and 2016 tax years when he filed returns that reported
               zero income but his employers reported paying him income?

            b. Is the United States entitled to judgment against the defendant Mark A.
               Lovely in the amount of his unpaid federal income tax liabilities for the
               2000, 2003 through 2006, 2010 through 2012 and 2014 tax years when the
               tax assessments are based on income information reported to the IRS by his
               employers and other third parties?




                                             7



     Case 1:18-cv-00102-LCB-JEP Document 25 Filed 12/17/18 Page 7 of 13
            c. Is the defendant entitled to a tax refund when he filed returns that falsely
               reported zero income but claimed tax withholdings and deductions?

   IV.      Summary Judgment Standard

         A party is entitled to summary judgment when “there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). “[T]he mere existence of some alleged factual dispute between the parties will

not defeat an otherwise properly supported motion for summary judgment.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A factual dispute should only preclude the

entry of summary judgment if it might change the outcome of the suit. Id. Once the

movant has shown that no genuine dispute of material facts exists, the non-moving party

“must do more than simply show that there is some metaphysical doubt as to the material

facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).

   V.       Argument

            a. The United States is Entitled to Judgment in the Amount of the Federal
               Income Taxes and Civil Penalties Assessed against Mr. Lovely.

         An assessment by the IRS is a determination that a taxpayer owes taxes to the

United States. United States v. Fior D'Italia, Inc., 536 U.S. 238, 242 (2002). These

assessments are “entitled to a legal presumption of correctness,” and establish a prima

facie case of a tax liability. Id. The United States can rely on the Form 4340 Certificates

of Assessments, Payments and other specified matters to create the presumption. United

States v. Short, No. 1:13-CV-899, 2015 WL 9592521, at *3 (M.D.N.C. Dec. 31, 2015)

(citing United States v. Pomponio, 635 F.2d 293, 296 (4th Cir. 1980)). To rebut this



                                               8



        Case 1:18-cv-00102-LCB-JEP Document 25 Filed 12/17/18 Page 8 of 13
presumption, a taxpayer must present evidence that contradicts the assessment and

establishes that the IRS assessment is incorrect. Id. (citing Pomponio, 635 F.2d at 296).

                    i. Civil Penalty Assessments

       Mark A. Lovely is a tax defier and filed frivolous income tax returns for the 1999,

2000, 2003 through 2006, 2010 through 2013, 2015 and 2016 tax years. On these returns,

Mark A. Lovely reported zero income but claimed tax withholdings and deductions.

Because his employers and other third parties reported paying him income for these

years, the IRS concluded that these returns contained information that on its face

indicated that they were substantially incorrect. Government exhibit D contains copies of

the tax returns Mr. Lovely filed. There is not a copy of his 2000 tax return, however,

based on the civil penalty assessment shown on the transcripts (exhibit A and B), and his

statement about not being involved in federally taxable activity, despite evidence to the

contrary, it can be concluded that he also filed such a return in 2000. Accordingly, a

delegate of the Secretary of the Treasury assessed penalties against him pursuant to 26

U.S.C. § 6702(a).

                 ii. Federal Income Tax Assessment

       A delegate of the Secretary of the Treasury made federal income tax assessments

against Mark A. Lovely for the 2000, 2003 through 2006, 2010 through 2012 and 2014

tax years. The tax assessment made against Mark A. Lovely for the 2014 tax year is

based on the federal income tax return he filed. For all of the other years, the tax

assessments are based on the income information reported to the IRS by Mark A.

Lovely’s employer and other third parties. Accordingly, a delegate of the Secretary of the

                                              9



      Case 1:18-cv-00102-LCB-JEP Document 25 Filed 12/17/18 Page 9 of 13
Treasury used this income information and assessed federal income taxes against him for

2000, 2003 through 2006, and 2010 through 2012 tax years.

                 iii. Outstanding Balance

       Statutory interest and penalties have accrued on Mr. Lovely’s federal income tax

liability. Notice and demand for payment was given to Mark A. Lovely for the

assessments made against him with respect to the years at issue, but he has refused to pay

his liabilities. Mark A. Lovely is indebted to the United States for the federal income

taxes for the 2000, 2003 through 2006, 2010 through 2012 and 2014 tax years in the

amount of $94,317 as of September 17, 2018 plus interest and penalties that have accrued

after that date until paid in full; and for civil penalties under 26 U.S.C. 6702(a) for

frivolous tax submissions for the 1999, 2000, 2003 through 2006, 2010 through 2013,

2015 and 2016 tax years in the amount of $84,427 as of September 17, 2018 plus interest

that has accrued after that date until paid in full.

           b. Mr. Lovely is not Entitled to a Tax Refund

       In his “Common Law Compulsory Counter Claim” and second motion to dismiss,

Mark A. Lovely asserts that the taxes his employer withheld from his income should be

returned to him with interest and penalties. The United States construes this as a claim for

a tax refund.

       The United States waived sovereign immunity under 28 U.S.C. § 1346(a) for suits

to recover any “tax alleged to have been erroneously or illegally assess or collected.”

Flora v. United States, 362 U.S. 145, 180 (1960). However, a district court has

jurisdiction over such actions only if the taxpayer has exhausted administrative remedies

                                               10



     Case 1:18-cv-00102-LCB-JEP Document 25 Filed 12/17/18 Page 10 of 13
by filing an administrative claim with the IRS within three year from the time the return

was filed or two years from the time the tax was paid. United States v. Williams, 514 U.S.

527, 533 (1995)(citing 26 U.S.C. §§ 7422 and 6511(a).

       Mark A. Lovely does not have a valid claim for a refund of taxes erroneously or

illegally collected. In support for his claim for refund, Mr. Lovely argues that, despite

being a w-2 wage earner, he has “exercised no government granted privileges nor been

involved in any federally taxable activities” that would require him to pay federal income

tax. Accordingly, he filed federal income tax returns that reported zero income but

claimed tax withholdings and standard deductions. Mr. Lovely’s argument is meritless.

The taxes withheld from his income were not erroneously or illegally collected. Mr.

Lovely’s employer has an obligation under 26 U.S.C. §§ 3102 and 3402 to withhold and

pay these taxes to the IRS.

       Courts have also rejected Mr. Lovely’s argument— that there is no congressional

authority creating the Internal Revenue Service and without such authority, the United

States cannot collect his unpaid federal income tax liabilities. Section 7801(a) of the

Internal Revenue Code (26 U.S.C.) gives the Secretary of the Treasury authority to

administer and enforce the Internal Revenue Code. Pursuant to that grant of authority, the

Secretary of the Treasury created the Internal Revenue Service. Snyder v. I.R.S., 596 F.

Supp. 240, 247 (N.D. Ind. 1984); 26 U.S.C. § 7802(a). Accordingly, “the IRS is an

agency of the Department of the Treasury, created pursuant to Congressional statute.” Id.

see also: Salman v. Jameson, 52 F.3d 334 (9th Cir. 1995)(“the [] argument that the

Internal Revenue Service is not a governmental agency is wholly without merit.”).

                                             11



     Case 1:18-cv-00102-LCB-JEP Document 25 Filed 12/17/18 Page 11 of 13
Additionally, Congress has authorized the United States to recover tax taxes owed by

enacting 28 U.S.C. § 7402(a). Pendergrass v. Sullivan, No. 5:14-CV-287-FL, 2014 WL

6783176, at *3 (E.D.N.C. Dec. 2, 2014).

         Accordingly, Mark A. Lovely is not entitled to a refund of the withheld taxes.

Furthermore, Mark A. Lovely has failed to properly assert a claim for refund pursuant to

26 U.S.C. §§ 7422 and 6511 by failing to submit a claim for refund to the IRS.

   VI.      Conclusion

         There is no genuine dispute as to any material fact. A delegate of the Secretary of

the Treasury made federal income tax and civil penalty assessments against the defendant

Mark A. Lovely for the 1999, 2000, 2003 through 2006 and 2010 through 2016 tax years.

Despite notice and demand for payment of these assessments, Mark A. Lovely has

refused to pay his outstanding income tax liabilities. Accordingly, the United States is

entitled to judgment for Mark A. Lovely’s the federal income tax liability for the 2000,

2003 through 2006, 2010 through 2012 and 2014 tax years in the amount of $94,317 as of

September 17, 2018 plus interest and penalties that have accrued after that date until paid

in full; and for civil penalties under 26 U.S.C. 6702(a) for frivolous tax submissions for

the 1999, 2000, 2003 through 2006, 2010 through 2013, 2015 and 2016 tax years in the

amount of $84,427 as of September 17, 2018 plus interest that has accrued after that date

until paid in full. Consequently, the United States’ Motion for Summary Judgment should

be granted.

Date: December 17, 2018              RICHARD E. ZUCKERMAN
                                     Principal Deputy Assistant Attorney General


                                              12



     Case 1:18-cv-00102-LCB-JEP Document 25 Filed 12/17/18 Page 12 of 13
                        /s/ Erin F. Darden
                        ERIN F. DARDEN
                        Trial Attorney, Tax Division
                        U.S. Department of Justice
                        P.O. Box 227
                        Washington, D.C. 20044
                        202-307-6501 (v)
                        202-514-6866 (f)
                        Erin.Darden@usdoj.gov




                                13



Case 1:18-cv-00102-LCB-JEP Document 25 Filed 12/17/18 Page 13 of 13
